
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 103
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 5, 2009
			Received
		
		
			May 21, 2009
			Referred to the Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of Malaria
		  Awareness Day.
	
	
		Whereas April 25 of each year is recognized
			 internationally as Africa Malaria Day and in the United States as Malaria
			 Awareness Day;
		Whereas despite malaria being completely preventable and
			 treatable and the fact that malaria was eliminated from the United States over
			 50 years ago, more than 40 percent of the world’s population is still at risk
			 of contracting malaria;
		Whereas, according to the World Health Organization,
			 nearly 1,000,000 people die from malaria each year, the vast majority of whom
			 are children under the age of 5 in Africa;
		Whereas malaria greatly affects child health, roughly
			 every 30 seconds a child dies from malaria, and more than 3,000 children die
			 from malaria every day;
		Whereas malaria poses great risks to maternal health,
			 causing complications during delivery, anemia, and low birth weights, with
			 estimates by the Center for Disease Control and Prevention that malaria
			 infection causes 400,000 cases of severe maternal anemia and from 75,000 to
			 200,000 infant deaths annually in sub-Saharan Africa;
		Whereas HIV infection increases the risk and severity of
			 malarial illness, and malaria increases the viral load in HIV-positive people,
			 which can lead to increased transmission of HIV and more rapid disease
			 progression, with substantial public health implications;
		Whereas in malarial regions, many people are co-infected
			 with malaria and one or more of the neglected tropical diseases, such as
			 hookworm and schistosomiasis, which causes a pronounced exacerbation of anemia
			 and several adverse health consequences;
		Whereas the malnutrition and consequent chronic illness
			 that result from childhood malaria leads to increased absenteeism in school and
			 perpetuates cycles of poverty;
		Whereas an estimated 90 percent of deaths from malaria
			 occur in Africa and the Roll Back Malaria Partnership estimates that malaria
			 costs African countries $12,000,000,000 in lost economic productivity each
			 year;
		Whereas the World Health Organization estimates that
			 malaria accounts for 40 percent of health care expenditures in high-burden
			 countries, demonstrating that effective, long-term malaria control is
			 inextricably linked to the strength of health systems;
		Whereas heightened efforts over recent years to prevent
			 and treat malaria are currently saving lives;
		Whereas progress and funding to control malaria has
			 increased ten-fold since 2000, in large part due, to funding under the
			 President’s Malaria Initiative (a United States Government initiative designed
			 to cut malaria deaths in half in target countries in sub-Saharan Africa), the
			 Global Fund to Fight AIDS, Tuberculosis and Malaria, the World Bank, and new
			 financing by other donors;
		Whereas the President’s Malaria Initiative has purchased
			 almost 13,000,000 artemisinin-based combination therapies (ACT), protected over
			 17,000,000 people through spraying campaigns, and distributed over 6,000,000
			 insecticide-treated bed nets, the Global Fund to Fight AIDS, Tuberculosis and
			 Malaria has distributed 7,000,000 bed nets to protect families from malaria and
			 provided 74,000,000 malaria patients with ACTs, and the World Bank’s Booster
			 Program is scheduled to commit approximately $500,000,000 in International
			 Development Association funds for malaria control in Africa;
		Whereas public and private partners are developing
			 effective and affordable drugs to treat malaria, with more than 23 types of
			 malaria vaccines in development;
		Whereas according to the Centers for Disease Control and
			 Prevention, vector control, or the prevention of malaria transmission via
			 anopheles mosquitoes, which includes a combination of methods such as
			 insecticide-treated bed nets, indoor residual spraying, and source reduction
			 (larval control), has been shown to reduce severe morbidity and mortality due
			 to malaria in endemic regions;
		Whereas the impact of malaria efforts have been documented
			 in numerous regions, such as in Zanzibar, where malaria prevalence among
			 children shrank from 20 percent to less than 1 percent between 2005 and 2007,
			 and in Rwanda, where malaria cases and deaths appeared to decline rapidly after
			 a large-scale distribution of bed nets and malaria treatments in 2006;
			 and
		Whereas a malaria-free future will rely on consistent
			 international, national and local leadership, and a comprehensive approach
			 addressing the range of health, development, and economic challenges facing
			 developing countries: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of Malaria
			 Awareness Day, including the achievable target of ending malaria deaths by
			 2015;
			(2)calls upon the
			 people of the United States to observe this day with appropriate programs,
			 ceremonies, and activities to raise awareness and support to save the lives of
			 those affected by malaria;
			(3)reaffirms the goals and commitments to
			 combat malaria outlined in the Tom Lantos and Henry J. Hyde United States
			 Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
			 Act of 2008;
			(4)commends the
			 progress made during the last year by anti-malaria programs including the
			 President’s Malaria Initiative and the Global Fund to Fight AIDS, Tuberculosis
			 and Malaria;
			(5)recognizes the work of the Roll Back
			 Malaria Partnership and affirms United States support for and contribution
			 toward the achievement of the following targets:
				(A)Achieve universal
			 coverage for all populations at risk with locally appropriate interventions for
			 prevention and case management by 2010 and sustain universal coverage until
			 local field research suggests that coverage can gradually be targeted to
			 high-risk areas and seasons only, without risk of a generalized
			 resurgence.
				(B)Reduce global
			 malaria cases from 2000 levels by 50 percent in 2010 and by 75 percent in
			 2015.
				(C)End malaria deaths
			 by 2015.
				(6)encourages fellow
			 donor nations to maintain their support and honor their funding commitments for
			 Malaria programs worldwide;
			(7)urges greater
			 integration between United States and international health programs that target
			 malaria, HIV, Tuberculosis, neglected tropical diseases, and basic child and
			 maternal health; and
			(8)commits to
			 continued United States leadership in efforts to reduce global malaria deaths,
			 especially through strengthening health care systems that can deliver
			 effective, safe, high-quality interventions when and where they are needed, and
			 assure access to reliable health information and effective disease
			 surveillance.
			
	
		
			Passed the House of
			 Representatives May 4, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
